In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated October 21, 1968, which denied the application and also denied reargument, without a hearing. Appeal from so much of the order as denied reargument dismissed; in all other respects, order affirmed. Defendant contends that his absence at the time his attorney consented to an amendment of the indictment, so as to change the year 1961 to 1960 in the several places it appeared in the indictment with respect to a date, constituted a deprivation of his right to be personally present at all stages of the felony proceeding. We find no merit to this contention (cf. People ex rel. Lupo v. Fay, 13 N Y 2d 253). No appeal lies from an order denying a *1020motion for reargument. Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.